DETAILED ACTION
1.	The present application, filed on or after March 13, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is a continuation non-provisional application with a claim of priority to the issued parent application, U.S. Patent No. 10,878,407, Application No. 15/131,979.
	A Preliminary Amendment was filed December 2, 2020 cancelling certain claims and adding new claims.
	Therefore, Claims 1 – 6, 8 – 13, and 20 – 22 are pending and examined as follows.  
	OFFICE NOTE:   Although Powell and Ortiz are familiar references to Applicant, and form the basis for a §103 rejection explained below, Applicant is advised that new, additional prior art references have been located and listed at the end of this Action.  Careful attention to those additional references is encouraged in responding to this Action, as explained at the end hereof.
			
Claim Eligibility – 35 USC § 101

2.	35 USC § 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture and composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.




A.	Abstract Idea
The Claims are eligible under 35 U.S.C. § 101 because the claimed invention is not directed to a judicial exception (i.e., an abstract idea) and recites significantly more.  Furthermore, this explanation of eligible is based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).  
B.	Statutory Categories
All of the Independent Claims are method claims and therefore fall into the statutory category of a process.  
C.	Explanation of Eligibility 
	Claim 1 illustrates the eligibility of all independent claims and their respective dependent claims.
	Claim 1 recites the limitation “the issuer computer server provisioning the token for the third-party payment application.”
This element recites the abstract idea of a method of organizing human activity – fundamental economic principles or practices are examples of such methods/abstract ideas.  In this case the very common practice is to provision a wallet application executing on a mobile device for mobile payments.  (see MPEP § 2106.04(a)(2), subsection II).
However, Claim 1 recites additional elements which integrate this abstract idea into a practical application. Specifically, Claim 1 recites additional computer components and assigns specific functions to those components with respect to their interaction in issuing a token to the payment application. The claim recites a computer payment application executing on a processor of a user's mobile electronic device. This application causes an identification of a payment account of the user to be transmitted to a payment server which is associated with an issuer of that account. The payment server redirects the request to the issuer computer application which causes the issuer computer application to launch or to otherwise execute its functions. The token is then provided to the computer payment application from the issuer computer application. 
Thus, Claim 1 recites additional elements which further serve to define specific components and to assign them specific functionality and interaction with the other recited components.  These additional elements recite a specific improvement over prior art systems by simplifying the token issuance process and providing more issuer control with respect to mobile e-wallet applications, a technological problem addressed in Applicant’s specification at [0003]. 
Therefore, in assigning concrete functions and describing specific interactions among components, Claim 1 is analogous to the claims in the recent Federal Circuit decision of Ancora (Ancora Technologies v. HTC America (Fed. Cir. 2018-1404, 11/16/2018)), wherein the eligibility analysis included the following helpful instructions:

Rather, we hold, the claimed advance is a concrete assignment of specified functions among a computer’s components to improve computer security, and this claimed improvement in computer functionality is eligible for patenting. As a result, the claims are not invalid under § 101.

The ’941 patent describes an asserted improvement based on assigning certain functions to particular computer components and having them interact in specified ways.  The proposed method “relies on the use of a key and of a record.” Id., col. 1, lines 40–41. A “key,” which is “a unique identification code” for the computer, is embedded in the read-only memory (ROM) of the computer’s Basic Input Output System (BIOS) module: the key “cannot be removed or modified.”  Id., col. 1, lines 45–51.  A “record” is a “license record” associated with a particular application: “each application program that is to be licensed to run on the specified computer[] is associated with a license record[] that consists of author name, program name[,] and number of licensed users (for network).”  Id., col. 1, lines 52–57.  (emphasis added)

Accordingly, Claim 1, as well as those claims which depend from it, are eligible under § 101.  The same analysis applies equally to the other independent claims.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 - 20 are rejected under 35 U.S.C. §103 as being unpatentable over U.S. Patent Publication No. 2015/0327072 to Powell et al. (hereinafter “Powell”) in view  of U.S. Patent Publication No. 2014/0108263 to Ortiz et al. (hereinafter “Ortiz”).
	
	The Powell reference is in the same field of endeavor as the claimed invention – provisioning payment accounts onto a mobile device.  These references are familiar to Applicant.  The title of this reference is:  “Method and system for provisioning access data to mobile device,” and the Abstract reads as follows:
	“A method and system for provisioning access data in a second application on a mobile device using a first application on the mobile device. Authentication data may be input into the first application, and an authentication code may be requested from a remote server. After the authentication code is received by the first application in the mobile device, it can pass the authentication code to a second application that initiates an access data provisioning process.”  (emphasis added) 

	This reference teaches a “first application” which is in communication with a “second application” on a mobile device.  Fig. 1 provides a helpful illustration:
	
    PNG
    media_image1.png
    548
    765
    media_image1.png
    Greyscale
 

	Furthermore, Powell contemplates a solution to the exact problem which is alleged solved by the claimed invention – the lack of security when communicating with a third party application on the mobile phone:
	“[0144] Embodiments of the invention have a number of advantages. For example, as noted above, in embodiments of the invention, an untrusted application may be provisioned with access data by first making the request for the access data using a trusted first application associated with an authorizing entity. The user and the authorizing entity can be confident that the request for the access data is authentic and not fraudulent. Also, the use of the above-described authentication code can allow a party other than the authorizing entity to provision the access data. Lastly, since the authentication code has an encrypted portion that a time data element, and an unencrypted portion that contains information on how to process the encrypted portion, the authentication code can be used by different parties to verify that the provisioning request is authentic and valid.”  (emphasis added) 

	See also [0051].	
	Powell teaches that the “authorizing entity” can be an issuer of a payment account, such as a credit card or debit card:

	“[0023] In some embodiments, the authentication code can be a mobile banking authentication code and the first application can be a mobile banking application. The authentication code can be generated by an issuer once the consumer has been authenticated or authorized by the issuer for the purpose of personalizing the consumer's account information to a mobile device. The authentication code can be delivered to the party that will be provisioning account data to the mobile device. That party can authenticate the code prior to performing the provisioning process.”  (emphasis added) 
	
	It is clear that the first application or mobile banking application is in addition to a wallet application that may be loaded onto the mobile device:
	“ [0024] A high-level process flow according to an embodiment of the invention can be described as follows. First, an issuer validates the identity of the consumer and confirms that the consumer is authorized to receive payment account information at his mobile device. Second, the issuer securely creates the authentication code using its server computer. Third, the issuer delivers the authentication code to their mobile banking application on the consumer's mobile device. Fourth, the mobile banking application delivers the authentication code to a digital wallet provider application on the mobile device through an API (application programming interface). The digital wallet provider application in the mobile device then provides the authentication code to a remotely located digital wallet server computer. Fifth, the digital wallet server computer then delivers the authentication code to a validation entity computer, which can initiate the provisioning of payment account data or activation of the payment account in the digital wallet provider application on the mobile device. Once the digital wallet provider application on the mobile device is provisioned with payment account data, the mobile device can be permitted or authorized to conduct payment transactions.”  (emphasis added) 

	Accordingly, with regard to Claim 1, as outlined above, Powell teaches:

	1. (Currently amended) A method for provisioning a token for a financial account to a third-party mobile payment application, comprising:  (See at least Title and Abstract reproduced above.)

	an issuer computer processor server receiving, from an issuer computer application executed by a processor of a mobile electronic device, customer authentication information for a customer that was entered into a user interface of the mobile electronic device;   (See at least [0022] wherein the user authentication data is clearly input “into” the first application executing on the mobile device, thus teaching a user interface.  Furthermore, Powell provides the following teaching relating to this limitation:
	“[0074] Prior to step S102, a user may wish to load access data into the second application 20B. In some embodiments, the second application 20B may be a digital wallet application that is associated with the digital wallet server computer 60. The access data may be payment account data such as credit card account data, or activation data which may be used to activate payment account data already residing on the mobile device.
[0075] In embodiments of the invention, the user may initiate the loading process by launching or otherwise interacting with the first application 20A on the mobile device 10. The first application 20A may be an issuer application (e.g., a mobile banking application) that is associated with the authorization computer system 40. The authorization computer system may be an issuer computer system.
[0076] After launching the first application 20A, the first application 20A may present the user with an option to load an account number (e.g., a credit card account number) to the second application 20B. In doing so, the first application may also ask the user to input the user's authentication data and any account identifier associated with the account number to be loaded to the second application 20B. For example, the first application 20A may ask the user of the mobile device 10 for a previously identified PIN (personal identification number) or password. Alternatively or additionally, the first application 20A may gather authentication data (e.g., a serial number, phone number, digital fingerprint, etc.) directly from the mobile device 10. In some cases, this can be done automatically without or without any user input or action.” (emphasis added) 


	the issuer computer processor authenticating the customer based on the customer authentication information;   (See at least [0024] reproduced above which teaches that the issuer authenticates the user and provides an “authentication code” to the first application on the mobile device.)

	the issuer computer processor server receiving, from a third party payment the issuer computer application, a request from the customer to provision a token to a third-party payment application executed by the mobile electronic device,  (See at least [0088] wherein several methods for requesting the provisioning of the payment account on the second application (i.e. the wallet application used for payment) are explained.  As is clear from [0024], the digital wallet application provides the authentication code externally which initiates the provisioning process.)

	the request entered into the user interface and comprising an identification of the third-party payment application, a device identifier for the mobile electronic device, and a financial account for token provisioning the issuer computer processor server provisioning [[a]] the token for the third-party payment application financial account;  (See at least [0030] wherein “access data” is considered to constitute the recited identification information.  Further, as illustrated in Fig. 1 reproduced above, and explained at [0040], the provisioning server computer 90 identifies the third party wallet application.  The mobile device is already automatically identified by the existence of the authorizing entity app loaded onto it.  See for example [0074] – [0075].)

	the issuer computer server providing the token for the third-party payment application to the issuer computer application; and  (See at least [0083] which reads as follows:
	“[0083] In step S112, after the first application 20A in the mobile device 10 receives the authentication code, the first application 20A then passes the authentication code to the second application 20B in the mobile device 10 through an appropriate API (application programming interface).”  (emphasis added) 

	Note that the “authentication code” is considered to constitute the recited “token” since it is directly used by the system to result in the provisioning of the account on the mobile device.  Further, this code is encrypted as explained under the heading “Authentication Code Generation” at [0098].  The fact that additional provisioning and codes are provided does not undermine or contradict the reading of the recited “token” onto this authentication code of Powell, especially given the broadest reasonable interpretation of the claim term “token.”	
	Moreover, as taught at [0088] – [0089], other methods for completing the provisioning process are taught by Powell.

	the issuer computer processor application providing the token for the third-party payment application to the mobile third-party payment application by secure application-to-application communication.  (See at least [0083] relating to the use of an API to pass the authentication token to the second application.)

Therefore, it appears that Powell teaches all of the essential limitations of Claim 1.  However, out of an abundance of caution, Ortiz is applied for the clear teaching of a “management application” that communicates directly with the wallet application.
Ortiz is in the same field of endeavor as Powell and the claimed invention – the provisioning of a payment account to a mobile device.  It teaches a “wallet manager application” 220 which interacts and synchronizes communication with the wallet application.  (See at least [0067] and [0071] and [0083], wherein provisioning is specifically mentioned.

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second application teachings of Powell, wherein provisioning token information is provided from a trusted application (e.g. issuer application) to a less trust application (e.g. wallet application, to add the wallet manager application teachings of Ortiz, wherein app to app communication is very clear.  The motivation to make this modification comes from Powell.  It teaches, as quoted above, that app to app communication is provided by an API.  Thus, it would greatly enhance the efficiency, security, and accuracy of the system of Powell to use the direct app to app communication of provisioning tokens of Ortiz.  

With regard to Claim 2, Powell teaches wherein the token is a specific to a transaction domain.  (See at least [0053] wherein both credit and debit card accounts may be provisioned.)

With regard to Claim 3, Powell teaches wherein the transaction domain is one of ecommerce, mobile payment, point-of-sale, open-loop, and closed-loop.  (See at least [0053] wherein both credit and debit cards are example of open loop accounts.)

With regard to Claim 4, Powell teaches wherein the issuer computer processor server provisions a plurality of tokens for the account.  (See at least [0048] wherein a plurality of tokens for a plurality of accounts is taught.  See also [0096].)

With regard to Claim 5, Powell teaches wherein each of the plurality of tokens is specific to a different transaction domain.  (See at least [0096].  See also [0076], wherein it is clear from the teachings of Powell that each account would be provisioned with a separate authenticate code and other provisioning information separately.)

With regard to Claim 6, Powell teaches wherein the token is provided to a secure storage area of the mobile electronic device.  (See at least [0048].)
7. (Cancelled).  
With regard to Claim 8, this claim is essentially identical to Claim 1 and is obvious for the same reasons as set forth in that claim.  
With regard to Claim 9, this claim is essentially identical to Claim 2 and is obvious for the same reasons as set forth in that claim.  
With regard to Claim 10, this claim is essentially identical to Claim 3 and is obvious for the same reasons as set forth in that claim.  
With regard to Claim 11, this claim is essentially identical to Claim 4 and is obvious for the same reasons as set forth in that claim.  
With regard to Claim 12, this claim is essentially identical to Claim 5 and is obvious for the same reasons as set forth in that claim.  
With regard to Claim 13, this claim is essentially identical to Claim 6 and is obvious for the same reasons as set forth in that claim.  
Claims 14 – 19 are cancelled.
With regard to Claim 20, this claim is essentially identical to Claim 1 and is obvious for the same reasons as set forth in that claim.
With regard to Claim 21, this claim is essentially identical to Claim 1 and is obvious for the same reasons as set forth in that claim.  
With regard to Claim 22, this claim is essentially identical to Claim 1 and is obvious for the same reasons as set forth in that claim.  
  
Conclusion
4.	Applicant should carefully consider the following in connection with this Office Action:
	A.	Search and Prior Art
	The search conducted in connection with this Office Action, as well as previous Actions, encompassed the inventive concepts as defined in the Applicant’s specification. That is, the search(es) included concepts and features which are defined by the pending claims but also pertinent to significant although unclaimed subject matter.  Accordingly, such search(es) were directed to the defined invention as well as the general state of the art, including references which are in the same field of endeavor as the present application as well as related fields (e.g. an issuer application executing on a mobile device to confidentially and securely manage the provisioning of an account on a mobile wallet app on the mobile device). 
	Therefore, in addition to the above prior art references cited and applied in connection with this Office Actions, the following prior art is also made of record but not relied upon in the current rejection:
	U.S. Patent Publication No. 2015/0081554 to Wong et al.  This reference is relevant to the features of pushing notifications and information to a plurality of apps executing on a mobile device.
	U.S. Patent No. 10,769,624 to Gonzalez et al.  This reference is relevant to the features of managing a wallet app by another app downloaded onto the mobile device.
	U.S. Patent Publication No. 2014/0031024 to Xie et al.  This reference is relevant to the features of a provisioning manager app.
	U.S. Patent Publication No. 2015/0371234 to Huang et al.  This reference is relevant to the features of wallet applications.
		
	B.	Responding to this Office Action
	In view of the foregoing explanation of the scope of searches conducted in connection with the examination of this application, in preparing any response to this Action, Applicant is encouraged to carefully review the entire disclosures of the above-cited, unapplied references, as well as any previously cited references.  It is likely that one or more such references disclose or suggest features which Applicant may seek to claim.  Moreover, for the same reasons, Applicant is encouraged to review the entire disclosures of the references applied in the foregoing rejections and not just the sections mentioned.

	C.	Interviews and Compact Prosecution
	The Office strongly encourages interviews as an important aspect of compact prosecution.  Statistics and studies have shown that prosecution can be greatly advanced by way of interviews. Indeed, in many instances, during the course of one or more interviews, the Examiner and Applicant may reach an agreement on eligible and allowable subject matter that is supported by the specification.  
	Interviews are especially welcomed by this examiner at any stage of the prosecution process.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool (e.g. WebEx).  To facilitate the scheduling of an interview, the Examiner requests either a phone call at the number set forth below or the use of the AIR form as follows:
	USPTO Automated Interview Request  http://www.uspto.gov/interviewpractice.
	Other forms of interview requests filed in this application may result in a delay in scheduling the interview because of the time required to appear on the Examiner's docket.  Thus, a phone call or the use of the AIR form is strongly encouraged.
	
	D.	Communicating with the Office
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM BUNKER whose telephone number is (571)272-0017.  The examiner can normally be reached on M - F 8:30AM - 5:30PM, ET.
 	

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached at (571) 272-6771.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/William (Bill) Bunker/
U.S. Patent Examiner
AU 3691

(571) 272-0017

October 8, 2022
/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3693